Proceeding pursuant to CPLR article 78 to review so much of a determination of the Secretary of State of the State of New York, dated September 11, 1978, as, after a hearing, held that petitioner William T. Brennan, doing business as Mentone Realty Co., had demonstrated untrustworthiness and indefinitely suspended his real estate broker’s license until he returned the sum of $1,665 to certain sellers. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, with costs. We find that petitioner’s insistence on a commission of $4,500 constituted untrustworthiness (see Real Property Law, § 441-c). The $4,500 commission included the payment of discount points to procure a mortgage and a commission of 7% on the house sale. When it became unnecessary for the points to be paid, petitioner should not have insisted upon payment of $4,500 but only a 7% commission as contemplated by the brokerage agreement (cf. Matter of Gold v Lomenzo, 29 NY2d 468). We hold that the hearing complied with due process requirements. Contrary to petitioner’s contentions the charges against him, of which he had adequate notification, were clear and there is no indication that the hearing officer was biased. Damiani, J. P., Titone, Margett and Mangano, JJ., concur.